Exhibit 10.4

INTELLECTUAL PROPERTY LICENSE AGREEMENT

This INTELLECTUAL PROPERTY LICENSE AGREEMENT (this “Agreement”), dated as of
April 25, 2016 (the “Effective Date”), is between MGM Resorts International, a
Delaware corporation (“Licensor”) and MGM Growth Properties LLC, a Delaware
limited liability company (“Licensee”).

Recitals

WHEREAS, Licensor is the owner of the MGM trademark, in plain type and in
various formats with and without designs, which are registered on the Principal
Register of the United States Patent and Trademark Office for a variety of goods
and services (the “Licensed Mark”); and

WHEREAS, Licensor wishes to license to Licensee, and Licensee wishes to obtain
from Licensor, a license to use the Licensed Mark in connection with the name of
Licensee and its Subsidiaries (as defined below) and uses incidental to the
management and operation of Licensee and its Subsidiaries (the “Licensed
Services”).

Agreement

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:

1. License. Subject to the other terms and conditions of this Agreement,
Licensor grants to Licensee the non-exclusive, royalty-free right to: (a) use
the Licensed Mark in association with the Licensed Services; and (b) sublicense
use of the Licensed Mark to Subsidiaries (as defined in the Contribution
Agreement), whether now existing or formed during the Term (as defined below)
for use in connection with the Licensed Services for as long as Licensee owns at
least a majority interest in the Subsidiary. In the event that Licensee grants
any sublicense to any of its Subsidiaries as permitted herein, Licensee shall
ensure that the Subsidiaries consent to the terms of this Agreement and Licensee
shall be responsible for its Subsidiaries’ compliance with the terms of this
License. All rights not otherwise licensed to Licensee hereunder are
specifically reserved and owned by Licensor, including, without limitation, use
of the Licensed Mark in connection with casino, hotel, and entertainment
services, and other related goods and services offered by Licensor or its
subsidiaries and affiliates that own or operate resort hotels and casinos.
Nothing herein shall preclude Licensee or its Subsidiaries from using trademarks
owned by Licensor in a nominative manner to the extent necessary to identify or
refer to Licensor, as permitted by law and provided that such use does not
create a likelihood of confusion.

2. Term and Termination. The term of this Agreement shall commence on the
Effective Date and continue for fifty (50) years (“Term”). Licensor may
terminate this Agreement during the Term upon thirty (30) days’ written notice
to Licensee if Licensee or any of its Subsidiaries materially breach this
Agreement and fail to cure such breach within thirty (30) days after receipt of
written notice of such breach. Licensee may terminate this Agreement for any
reason upon thirty (30) days’ written notice to Licensor. Upon termination of
this Agreement, all rights and licenses granted to Licensee pursuant to this
Agreement shall immediately and automatically revert to Licensor, Licensee and
its Subsidiaries shall no longer be entitled to use the Licensed Mark in any
form in any media now known or hereafter invented, and Licensee and its
Subsidiaries shall cease holding themselves out as being licensed by Licensor;
provided, however, that Licensee and its Subsidiaries shall have thirty
(30) days after the effective date of termination to phase out all uses of the
Licensed Mark.



--------------------------------------------------------------------------------

3. Quality Control.

a. Acknowledgement. Licensee for itself and its Subsidiaries acknowledges and is
familiar with the high standard of quality of the goods and services offered by
Licensor. Licensee and its Subsidiaries shall, at all times, use the Licensed
Mark in a manner consistent with this standard of quality and in compliance with
any brand guidelines or style guide provided by Licensor from time to time
during the Term. Licensee and its Subsidiaries shall include any trademark
designations, including, but not limited to, the ® symbol, reasonably required
by Licensor in connection with use of the Licensed Mark.

b. Director Approvals. Licensor or its designee, including, without limitation,
the Director of Intellectual Property (“Director”) of Licensor, shall have the
right to audit use of the Licensed Mark by Licensee and its Subsidiaries,
including, without limitation, through a periodic onsite audit not to exceed one
time every two (2) years during the Term, and examination of samples of their
use of the Licensed Mark at any time during the Term, which samples Licensee and
its Subsidiaries must provide upon request. If Licensor or its Director provides
written notice to Licensee that Licensee or its Subsidiaries have not complied
with the standard of quality required herein, Licensee and its Subsidiaries
shall take remedial steps necessary to ensure that their use is brought into
compliance.

4. Representations, Warranties and Covenants.

a. Licensee for itself and its Subsidiaries acknowledges that Licensor is the
exclusive owner of the Licensed Mark and of the goodwill symbolized thereby, and
agree that their use of the Licensed Mark inures exclusively to the benefit of,
and is owned by, Licensor and to take all actions and execute all documents
necessary to protect or support Licensor’s ownership of the Licensed Mark.

b. Licensor shall have the right, but not the obligation, to seek protection of
the Licensed Mark in its sole and absolute discretion. Licensee for itself and
its Subsidiaries agrees to promptly notify Licensor of any third-party claims,
infringements, oppositions, cancellations or actions asserted by others relating
to the Licensed Mark of which Licensee or its Subsidiaries become aware during
the Term.

c. Licensee for itself and its Subsidiaries agrees that, during the Term and
thereafter, they will not contest Licensor’s right in and to the Licensed Mark
or contest the validity of this Agreement. Licensee for itself and its
Subsidiaries further agrees not to adopt, use or apply to register any mark,
trade name, corporate name or domain name containing the Licensed Mark or a
confusingly similar mark or design, unless consistent with the scope of the
Licensed Services or permitted in writing by Licensor. In the event that
Licensee or any of its Subsidiaries breach this provision, Licensee hereby
grants Licensor an irrevocable limited power of attorney to correct the records
and have the application or registration placed in Licensor’s name.

5. Miscellaneous.

a. Assignment. Except as expressly provided herein, neither Licensee nor any of
its Subsidiaries shall assign or transfer this Agreement or any of their rights
or obligations hereunder without Licensor’s prior written consent. Any purported
assignment or transfer by Licensee or its Subsidiaries in contravention of this
Agreement shall be null and void. This Agreement shall be binding upon and inure
to the benefit of the parties and their respective permitted assigns and
successors (whether through merger, operation of law or otherwise).

b. Dispute Resolution. The provisions of Article VIII of that certain Master
Contribution Agreement, dated as of the date hereof, by and among Licensor,
Licensee and MGM Growth Properties Operating Partnership LP (the “Contribution
Agreement”) shall apply, mutatis mutandis, to all disputes, controversies or
claims (whether arising in contract, tort or otherwise) that may arise out of or
relate to, or arise under or in connection with, this Agreement or the
transactions contemplated hereby.

 

2



--------------------------------------------------------------------------------

c. Governing Law; Jurisdiction. This Agreement shall be governed by and
construed and interpreted in accordance with the laws of the State of New York
irrespective of the choice of laws principles thereof. In addition, other than
disputes, controversies or claims (whether arising in contract, tort or
otherwise) governed by the mediation and/or arbitration procedures set forth in
Article VIII of the Contribution Agreement, the parties agree that any legal
action or proceeding regarding this Agreement shall be brought and determined
exclusively in a state or federal court located within the State of New York.

d. Entire Agreement. This Agreement, and any other records incorporated herein
by reference, constitutes the sole and entire agreement of the parties to this
Agreement with respect to the subject matter contained herein, and supersedes
all prior and contemporaneous understandings and agreements, both written and
oral, with respect to such subject matter.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Effective Date.

 

LICENSOR:     LICENSEE: MGM RESORTS INTERNATIONAL     MGM GROWTH PROPERTIES LLC
By:  

/s/ John M. McManus

    By:  

/s/ Andy H. Chien

Name:   John M. McManus     Name:   Andy H. Chien Its:   Executive Vice
President, General Counsel and Secretary     Its:   Chief Financial Officer

 

 

[INTELLECTUAL PROPERTY LICENSE AGREEMENT]